612 So.2d 302 (1992)
STATE of Louisiana
v.
Walter MORGAN, Jr.
No. 92-KA-657.
Court of Appeal of Louisiana, Fifth Circuit.
December 29, 1992.
Robert C. Jenkins, New Orleans, for defendant/appellant.
John M. Mamoulides, Dist. Atty., Howat Peters, Dorothy A. Pendergast, Asst. Dist. Attys., Gretna, for plaintiff/appellee.
Before KLIEBERT, GRISBAUM and WICKER, JJ.
WICKER, Judge.
The defendant, Walter Morgan, Jr., was charged by Bill of Information with two counts of distribution of cocaine in violation of La.R.S. 40:967 A. On June 2, 1992 he pled guilty as charged. He was sentenced to ten years at hard labor on each count, to run concurrent with each other and with another five year sentence which was imposed on the same day following a probation revocation by the same trial judge. The defendant was also given credit for time served. Morgan now appeals. We affirm.
On appeal Morgan assigns as errors the excessiveness of the sentences and the failure of the trial judge to consider the sentencing guidelines. However, Morgan is precluded from raising these issues on appeal since he failed to file a motion to reconsider sentence as required by La. C.Cr.P. art. 881.1(D) which was effective before the date of sentencing. State v. Collins, 606 So.2d 585 (La.App. 5th Cir. 1992) and State v. Carter, 609 So.2d 261 (La.App. 5th Cir. 1992).
Additionally, we find no errors patent. Accordingly, for the reasons stated the convictions and sentences are affirmed.
AFFIRMED.